Citation Nr: 1738017	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for disability characterized by right hand muscle cramps.

2. Entitlement to service connection for disability characterized by left hand muscle cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to December 2008. He also had periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) in 1980 through 1984.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that rating decision, the RO denied service connection for disabilities characterized by muscle cramps in the right and left hands.

In May 2011 the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). A transcript of that hearing is of record.

In April 2014 the Board remanded the case to the RO for the development of additional evidence. The RO took actions and returned the case to the Board.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Right hand cramps reported during and after service were not caused by any disease or injury during service.

2. Left hand cramps reported during and after service were not caused by any disease or injury during service.


CONCLUSIONS OF LAW

1. No right hand disability manifested by cramps was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. No left hand disability manifested by cramps was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities in the Right and Left Hands Characterized by Muscle Cramps 

The Veteran reports that during service he experienced dehydration and developed muscle cramps in both hands. He contends that after service and through the present he has continued to experience muscle cramps in both hands.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Records and statement reflect the Veteran's report that he is right handed. During his service he was treated in March 1990 for a left forearm laceration, with possible radial nerve injury. In December 1990 he was treated at an emergency room after he passed out during a road march. He stated that he felt weak and dehydrated. The assessment was dehydration and heat exhaustion. He was treated in September 1991 for a table saw cut of his left thumb. Treatment included sutures. In October 1991 he was placed on limited duty due to that injury.

On examination in service in August 2003, the Veteran reported a history of laceration of an arm, thumb, and finger. He also reported a history of heat exhaustion. The examiner checked normal for the condition of his upper extremities. In treatment in August 2007, the Veteran reported that in 1990 or 1991 he had a left wrist injury and a left radial nerve injury. In a January 2008 medical history, the Veteran reported treatment for dehydration in 1991. He related a history of left shoulder pain and current right elbow pain. In treatment in July 2008 he reported history of a left shoulder injury several years earlier.

In July 2008, before the Veteran's December 2008 separation from service, he submitted a claim for service connection for multiple disorders, including chronic muscle cramps in the hands. Other upper extremity disorders he claimed included left shoulder injury, left thumb injury, and left hand numbness.

The Veteran had a VA medical examination in August 2008, also before his December 2008 separation from service. He reported that during service he experienced muscle cramps in his hands, and was diagnosed with heat exhaustion. He reportedly recovered from the heat exhaustion. He indicated that in December 1991 he again had muscle cramps in his hands. He indicated that since then he had cramps in his hands when did a lot of manual work. He also reported that he sustained a left thumb injury in 1990 and a left shoulder injury in 1996. He stated that he had flare-ups of severe left hand pain with prolonged use. The examiner observed evidence of pain with motion of the left shoulder. The examiner noted tender scars on the left thumb and left wrist. The examiner found that both hands had normal functions, except that the left thumb had limitation of flexion. On x-rays both hands and the left wrist appeared normal. The examiner stated that he found no disease related to the chronic muscles cramps in the Veteran's hands.

In private chiropractic treatment in December 2008, the Veteran reported severe stiffness in his neck, severe numbness in both arms, numbness in both hands, and moderately severe pain in his mid and low back. He related that the numbness and pain had been present for 60 days. He had treatment in December 2008 and January 2009.

In the February 2009 rating decision, the RO denied service connection for muscle cramps of the right and leg hands. The RO granted service connection for some disabilities of the upper extremities, including: left shoulder sprain; residuals, including numbness, of severance of the left radial nerve; ganglion cyst of the right long finger; limitation of motion and a scar of the left thumb, residual to laceration; and a left wrist scar.

In a March 2009 notice of disagreement, the Veteran reported that in 1990 or 1991 he became dehydrated on a road march, and was treated with fluids given intravenously. He stated that for several days after that event every muscle in his body was sore. He expressed the belief that he fully recovered from that incident, except for his hands and feet. He stated that immediately after the dehydration incident he began to have hand cramps when he held tools. He stated that thereafter he continued to experience pain in both hands, worse in recent times with increased work in carpentry.

In a February 2010 appeal, the Veteran wrote that cramping in his hands first occurred when he was treated for dehydration during a road march. He stated that during that treatment a doctor told him that it was likely that would never fully recover from the heat exhaustion. He stated that later in service, and continuing after service, his hands hurt when he used tools.

In the May 2011 Board hearing, the Veteran expressed the belief that cramps in his hands began in 1990, when he became dehydrated on a road march and was hospitalized. He stated that almost immediately after that his hands cramped up when he used tools. He indicated that he did not seek further treatment in service for the cramps, but that they continued. He stated that the hand cramping he currently experienced felt the same as the cramping he started to experience after the road march. 

In March 2013 the Veteran had private treatment for carpal tunnel syndrome.

In statements submitted in December 2014 and January 2016 the Veteran again reported a history of hand pain after the 1990 dehydration and ongoing hand pain through the present.

On a VA hand and fingers examination in March 2016, the Veteran reported that in service in 1990 he felt his muscles knot up. He related that he was given fluids intravenously and later returned to duty. He stated that ever since he experienced cramping in his hands. He reported that the symptoms worsened over time. He stated that after service a clinician diagnosed carpal tunnel syndrome. He indicated that he underwent carpal tunnel release, which resulted in significant improvement of the symptoms. He stated that he had some trouble with fine control of his hands and fingers.

The examining physician reported having reviewed the claims file. The examiner found normal ranges of motion in each of the Veteran's hands, initially and after repeated motion. Each hand had normal grip strength. The examiner expressed the opinion that it is less likely than not that any current hand disabilities manifested by cramps were incurred in service or caused by events in service. In explanation, the examiner stated that the 1990 record of treatment of the Veteran for dehydration does not reflect any report of symptoms affecting his hands. The examiner found that carpal tunnel syndrome was diagnosed long after 1990. The examiner opined that the current carpal tunnel syndrome is not related to the dehydration during service.

The claims file contains records of the treatment of the Veteran during service in 1990 for dehydration and heat exhaustion. There is no indication that he reported hand pain at that time. In 2008, years after the dehydration incident, but before and around the time of his separation from service, he reported having cramps in his hands. The Veteran is in a position to recall his symptoms over the years. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). On questions of medical relationships and causation, however, medical opinions are more persuasive. The August 2008 VA examiner did not find that the cramps in the Veteran's hands were related to any disease. The March 2016 VA examiner opined against the likelihood of a relationship between events in service and current problems including carpal tunnel syndrome. The greater persuasive weight of the evidence is against any events in service having caused or aggravated any current right or left hand disorder manifested by cramps. Thus, service connection for right and left hand disorders manifested by muscle cramps is denied.










ORDER

Entitlement to service connection for disability characterized by right hand muscle cramps is denied.

Entitlement to service connection for disability characterized by left hand muscle cramps is denied.




____________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


